DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,517,290 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Objections
Claim 4 is objected to because of the following informalities: “motor and” in line 3 should be amended to recite –motor, and--; and “coupled the second” in line 5 appears to be intended to recite –coupled to the second--. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing means” in claims 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes “securing means” as being a clamp or elastic mounting device such as an elastic band or loop, a threaded See pages 5-6 and figure 2, showing “securing means 27.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “clamping means” in claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sumrall et al., U.S. Patent No. 5,775,022 (hereinafter Sumrall; submitted by Applicant on IDS filed 1/2/2020).
Re Claim 14, Sumrall discloses a motion attachment device for use with a game bird decoy (see Abstract), the device comprising:
A frame (11a) comprising securing means (14, 32; at least 14 is a clamp as disclosed in Applicant’s Specification; see figure 2 and 7:66-8:7) for reversibly securing the decoy to the frame (see id. and figure 5);
An actuator comprising an electric motor (16) inside a watertight casing (11; 11 is disclosed as being for floatation; see figure 2 and 6:39-49, figure 2 see also 6:55-59, disclosing that the motor is “recessed into platform 13,” which platform may be integral with 11); and
An appendage (25; see 7:46-65; see also Spec. at page 3, paragraph 2) reversibly attachable to the frame or the watertight casing (via 20c, 18, 22, 23; see figure 2, 7:10-15) and reversibly coupled to the actuator (see id.) such that, in use, the actuator moves the appendage. See 7:10-22 and 7:46-65.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill, U.S. Patent Application Publication No. 2009/0272020 A1, in view of Caccamo, U.S. Patent No. 3,768,192.
 Claim 1, Bill teaches a motion attachment device for use with a waterfowl decoy (5; see figure 1 and Abstract), the device comprising: 
A frame (everything except 5; see figure 4) configured to receive the decoy (see id. and paragraph [0017]); 
A securing device (104, 136) for reversibly securing the decoy to the frame (see id.);
A first watertight casing (casings for 18, 112, 31; see paragraphs [0018] and [0020]) containing a first actuator comprising a first electric motor (36; see figure 6 and paragraphs [0018]-[0019]); and
A first appendage (see figure 8) reversibly attachable to the frame or the watertight casing (see id., figure 1, and paragraph [0021]) and reversibly coupled to the first actuator (see id.) such that, in use, the first actuator moves the first appendage. See id.
Bill does not teach the frame comprising a slot configured to receive a keel of the decoy or securing means for reversibly securing the keel of the decoy in the slot.
Caccamo, similarly directed to a motion attachment device for use with a waterfowl decoy (D; see, e.g., 1:11-14), teaches that it is known in the art for the device to comprise: a frame (10) comprising a slot (slot formed by interior of 15) configured to receive a keel (R) of the decoy (see figures 2 and 4 and 3:6-22); securing means (15 is a clamp, which is a “securing means” as disclosed by the Specification) for reversibly securing the keel of the decoy in the slot (see id.); and a first appendage (W) reversibly attachable to the decoy (via 11; see figure 2 and 2:52-58) such that, in use, the first appendage is moved. See figure 2.
See Caccamo at Abstract, 1:47-50, and 2:41-52.
Re Claim 2, Bill as modified by Caccamo teaches that the first watertight casing is reversibly attachable to the frame (see Bill at figures 4-7 and paragraphs [0018] and [0020]), rather than an integral part of the frame. 
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first watertight casing of Bill as modified by Caccamo to be an integral part of the frame, in order to ensure no water ingress into the casing (see id., noting the care Bill teaches to maintain water-tightness) or enhance the strength of the device. Applicant’s Specification does not allege any criticality of having the first watertight casing be either integral or reversibly attachable (see also claim 3), and the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Re Claim 3, Bill as modified by Caccamo teaches that the first watertight casing is reversibly attachable to the frame. See Bill at figures 4-7 and paragraphs [0018] and [0020].
Re Claim 5, Bill as modified by Caccamo teaches the first watertight casing further contains a central processing unit (Bill 148) connected to the first electric motor See Bill at paragraphs [0019] and [0021].
Re Claim 6, Bill as modified by Caccamo teaches that the frame comprises a hinge (Caccamo connections between 16, 17 and 16, 17’ are hinges; see Caccamo at figure 4 and 3:6-22) allowing two parts of the frame (Caccamo distal ends of 17, 17’) contacting the keel to move relative to one another and thereby change the shape and size of the slot. See id.
Re Claim 7, Bill as modified by Caccamo teaches that the securing means comprises a clamping means. See id.
Re Claim 8, Bill as modified by Caccamo teaches that the clamping means comprises a spring loaded hinge that holds the frame closed around the keel. See id.
Re Claim 9, Bill as modified by Caccamo teaches that the first appendage is a simulated wing, a simulated foot (see Bill at figure 8 and paragraph [0021]), a propeller (Bill 21; see paragraph [0023]), a weight, or a water jet.
Re Claim 10, Bill as modified by Caccamo teaches a kit for imparting a controlled movement to a static decoy, the kit comprising: the device according to claim 1 (see rejection of claim 1 above) and an adapter (Caccamo 18, 18’) for adjusting a fit of the keel of the decoy in the slot. See Caccamo at 3:10-22, noting that a user uses the adapter to adjust the fit of the keel in the slot.
Re Claim 11, Bill as modified by Caccamo teaches a remote control (see Bill at Abstract and paragraphs [0017] and [0022]) for controlling the operation of the first actuator.

Caccamo again teaches that the kit comprises at least two of the devices. See figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bill to have at least two devices according to claim 1, as taught by Caccamo, in order to improve the effectiveness of the decoy, because live waterfowl typically travel in groups.
Re Claim 14, Bill teaches a motion attachment device for use with a game bird decoy (5; see figure 1 and Abstract), the device comprising: 
A frame (everything except 5; see figure 4) comprising a securing device (104, 136) for reversibly securing the decoy to the frame (see id. and paragraph [0017]);
An actuator comprising an electric motor (36; see figure 6 and paragraphs [0018]-[0019]) inside a watertight casing (casings for 18, 112, 31; see paragraphs [0018] and [0020]); and
An appendage (see figure 8) reversibly attachable to the frame or the watertight casing (see id., figure 1, and paragraph [0021]) and reversibly coupled to the actuator (see id.) such that, in use, the actuator moves the appendage. See id.
Bill does not teach securing means as disclosed in the Specification. See 112(f) discussion above.
see, e.g., 1:11-14), teaches that it is known in the art for the device to comprise: a frame (10) comprising securing means (15 is a clamp, which is a “securing means” as disclosed by the Specification) for reversibly securing the keel of the decoy in the slot (see figures 2 and 4 and 3:6-22); and an appendage (W) reversibly attachable to the decoy (via 11; see figure 2 and 2:52-58) such that, in use, the appendage is moved. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the securing device of Bill to be securing means for reversibly securing the keel of the decoy in the slot, as taught by Caccamo, in order to enable use of the device with a conventional, existing decoy having a keel. See Caccamo at Abstract, 1:47-50, and 2:41-52. The securing device of Bill is a functionally equivalent device to the securing means of Caccamo—both are used to secure a decoy to the frame—and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 15, Bill teaches that the appendage is a simulated foot or leg (see Bill at figure 8 and paragraph [0021]) of a game bird, rather than a simulated breast or wing. Caccamo teaches that the appendage is a simulated wing of a game bird. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the appendage of Bill to be a simulated breast or wing of the game bird, in order to provide an easily-discernible moving appendage (above water, rather than below), or meet the luring preferences of a user. A foot appendage is See also Spec. at page 2, paragraph 2, disclosing that, “[a]ppendages may include simulated feet,….”
Re Claim 16, Bill as modified by Caccamo teaches a kit comprising the device of claim 14 (see rejection of claim 14 above) and a remote control (see Bill at Abstract and paragraphs [0017] and [0022]) for controlling the operation of the actuator.
Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill and Caccamo as applied to claim 1 above, and further in view of Solomon, U.S. Patent No. 6,339,894 (submitted by Applicant on IDS filed 1/2/2020).
Re Claim 4, as discussed above in the rejection of claim 1, Bill as modified by Caccamo teaches that the device comprises: a first watertight casing containing a first actuator comprising a first electric motor, and a first appendage reversibly attachable to the frame or the first watertight casing and reversibly coupled to the first actuator such that, in use, the first actuator moves the first appendage. Bill as modified by Caccamo further teaches two appendages (Bill teaches two 51; see figure 8 and paragraph [0021]), each reversibly attachable to the frame or the first watertight casing and reversibly coupled to the first actuator such that, in use, the first actuator moves the two appendages. See id.
Bill as modified by Caccamo does not teach a second watertight casing containing a second actuator comprising a second electric motor.
see figures 6 and 7) and two appendages (30 or 32), each coupled to one of the two actuators such that, in use, the actuators move the appendages. See id. and 5:11-24.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bill as modified by Caccamo to have a second actuator and a second electric motor, the second appendage reversibly attachable to the second actuator such that, in use, the second actuator moves the appendage, similar to the first actuator, first electric motor, and first appendage of Bill as modified by Caccamo, as taught by Solomon, in order to provide a separate motor for each appendage, such that each appendage is independently movable and controllable, to better simulate movement of a live animal. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Although Bill as modified by Caccamo and Solomon is silent as to a second watertight casing—Bill as modified by Caccamo and Solomon teaches a first watertight casing (Bill 18) for one actuator comprising one electric motor (see Bill at figure 6 and paragraph [0018], noting that the casing holds only the motor)—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bill as modified by Caccamo and Solomon to have a second watertight casing containing the second actuator and second electric motor, in order to protect both motors from water ingress. See Bill at paragraph [0019], specifically “[a] capsule 18 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Re Claim 17, Bill as modified by Caccamo and Solomon teaches that the first watertight casing contains a battery (Bill 45; see Bill at figure 7 and paragraphs [0017] and [0020]). Additionally, Bill as modified by Caccamo and Solomon teaches the appendages, actuators, and motors positioned on opposite sides of the frame. See Solomon at figures 6 and 7. In view of the modification in the rejection of claim 4 above to have the second watertight casing containing the second actuator and second electric motor, the first and second watertight casings of Bill as modified by Caccamo and Solomon are positioned on opposite sides of the frame. See id.
Although Bill as modified by Caccamo and Solomon does not expressly teach that the second watertight casing contains a battery, Bill as modified by Caccamo and Solomon has been modified in the rejection of claim 4 above to have the second watertight casing performing the same encasing and functions as the first watertight casing. It would therefore have been obvious to a skilled artisan at the time of Applicant’s invention to modify the second watertight casing of Bill as modified by Caccamo and Solomon to contain a battery, similar to the first watertight casing, in order to provide power to the electric motor for moving the right or left appendage.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill and Caccamo as applied to claim 12 above, and further in view of Jong et al., U.S. Patent No. 7,690,146 B2 (hereinafter Jong).
Re Claim 13, Bill as modified by Caccamo is silent as to two or more sensors reversibly attachable to the at least two devices according to claim 1.
Jong, similarly directed to a kit for imparting a controlled movement to a static decoy (see Abstract, figure 1, and 2:33-41), the kit comprising a sensor (104) attached to the static decoy. See id. and 2:60-66.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bill as modified by Caccamo to have a sensor attached to each of the devices according to claim 1, as taught by Jong, in order to provide motion to the decoy only when movement is detected (see Jong at 2:33-41), so as to conserve power and reduce the energy requirements of the decoy. See Jong at 3:14-31.
Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive.
Applicant argues, with respect to Sumrall, that, “[m]otor 16 is not contained in a watertight casing because it is shown and described as being attached to the surface 11a of the base. Rem. 7. Neither the base 11 [nor] its surface are disclosed as being watertight.” Id.
Applicant’s argument is not persuasive at least because it is untethered from the actual claim language. For example, Applicant’s argument that the motor cannot be 
Sumrall clearly shows that the motor #16 is “inside” casing 11a. See figure 2, 6:39-49, and 6:55-59. Notably, Sumrall discloses that, “[b]ase 11 is composed of a solid mass of low density material to provide maximum flotation at shallow draft.” See 6:39-40. A “solid mass” that provides “flotation” is necessarily “watertight,” i.e., impermeable to water. Furthermore, Sumrall discloses that, “[p]latform 13 may be an integral part of base 11 or may be a separate part. Electric motor 16 is recessed into platform 13.” Sumrall 6:55-57. Accordingly, Sumrall discloses that the motor is “inside” the watertight casing.
Applicant further argues that “tail fin 25 is not attached to the base 11.” Rem. 7. Applicant argues that the tail fin 25 is “screwed or rivetted [sic] to the end 20d of conversion arm 20, which is attached to a support mounted to the shaft 22.” Id. (citation omitted).
Applicant’s argument ignores that the elements attaching the tail fin to the frame or watertight casing, i.e., 20c, 18, 22, 23, are themselves attached to the frame or watertight casing. See figures 2 and 5 and 7:10-22.
Applicant argues, regarding Bill and Caccamo, that the Examiner cites “everything except 5” in figure 4 as the claimed frame of claim 1, but also cites 104 and 136 as the securing means, which is not possible, because they are included in “everything except 5.” Rem. 7.
See rejection of claim 1, supra. Caccamo is cited for teaching “securing means” as interpreted under 112(f). Applicant’s argument, addressing only Bill, ignores that the combined teachings of Bill and Caccamo render obvious the limitations of claim 1. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Bill #104 is included as a component of #5 (see figure 4), and is therefore clearly excluded from the “everything except 5” frame. Moreover, Applicant discloses that their “securing means” is #27, and the “frame” is #25. See Spec. fig. 2, pages 5-6, and 8. Securing means #27 is attached to frame #25, and could even, in some embodiments, be portions of the frame #25 that move relative to one another. See Spec. 5. Accordingly, the securing device (136; 104 is addressed above) of Bill is attached to, or forms a part of, the frame in the same manner in that Applicant’s securing device is attached to, or forms a part of, the frame. Compare Bill at figures 4 and 7, with Applicant’s figures 2 and 6a.
Applicant further argues that the assertion of obviousness is a conclusory statement without supporting evidence or reasoning. Bill’s decoy is a complete decoy. The device of Bill is structured to fit inside a decoy body that has no keel. Rem. 8.
Contrary to Applicant’s assertion, the rationale to modify Bill with the teachings of Caccamo is a reasoned articulation with rational underpinning. Notably, the rejection See Caccamo at Abstract, 1:47-50, and 2:41-52. Modifying Bill with the teachings of Caccamo would result in the frame of Bill to be able to be used with such a decoy.
Applicant further argues differences in the Caccamo and Bill.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, in response to applicant's argument that the rejection does not indicate how Bill can be modified according to Caccamo, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that Bill nor Caccamo teaches a frame comprising a slot configured to receive a keel of the decoy. Rem. 8.
Applicant’s argument directed to Caccamo are conclusory in nature (“Caccamo does not teach a slot in a frame configured to receive a keel of the decoy.” Id.), and do not address the findings in Caccamo in the rejection of claim 1. As such, Applicant’s arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642